Opinion of the Court
FERGUSON, Judge:
This case involves precisely the same issue as United States v Kugima, 16 USCMA 183, 36 CMR 339, this day decided: Whether Colonel Andrew I. Lyman was authorized to act as the Commanding Officer, Third Marine Division, and thus appoint the general court-martial which tried and sentenced the accused. For the reasons set forth in United States v Kugima, supra, we find that he occupied the stated capacity during the period in question.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.